Citation Nr: 0840844	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-27 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss and for 
tinnitus.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss began during 
service.

2.  The veteran's tinnitus is attributable to prolonged 
exposure during service to extreme noise from jet aircraft 
engines.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2008).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has hearing loss and tinnitus as 
a result of exposure to aircraft engine noise during service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

The veteran's service separation document shows that his 
specialty was jet engine mechanic.  The claims file contains 
the reports of medical history and examination of the veteran 
at the time of his entry into service in 1958.  At that time, 
a whispered voice test indicated normal hearing.  The 
remainder of the veteran's service medical records are not 
available, and are presumed to have been destroyed in a fire 
that occurred in July 1973 at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  When a veteran's 
records are presumed destroyed, the Board has a heightened 
obligation to explain its findings and conclusions, and to 
consider carefully the requirement that the benefit of the 
doubt be resolved in favor of the claimant.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Gregory v. Brown, 8 
Vet. App. 563, 570 (1996).  The Board will comply with this 
heightened obligation in considering the veteran's claims.

The veteran reports that during service he had prolonged, 
extreme noise exposure.  He indicates that he had lesser 
noise exposure during his work after service.  He underwent 
VA audiological testing in May 2003, and had a VA ear, nose, 
and throat (ENT) consultation in May 2004.  The testing 
showed disabling bilateral hearing loss, with auditory 
thresholds higher than 40 decibels at some of the relevant 
frequencies.  The veteran reported having bilateral high-
pitched tinnitus.

The veteran had a VA ear diseases examination in December 
2004.  The veteran reported that soon after service the 
commercial airline for which he worked gave him a hearing 
test.  He stated that he was told that the airline's test 
showed high frequency hearing loss.  The December 2004 
testing showed disabling bilateral high frequency 
sensorineural hearing loss.  The examiner expressed the 
opinion that the high frequency hearing loss found in the 
airline's test after service was secondary to the noise 
exposure that the veteran incurred during service.  The 
examiner stated that it was not possible to know the extent 
of the hearing loss due to service.

One part of the December 2004 examination report indicates 
that the veteran reported having tinnitus that had started a 
long time earlier, he was not sure when, and that had become 
more noticeable in recent years.  Another part of the 
examination report states that the veteran reported having 
had constant, moderate tinnitus for two years.  The examiner 
stated, "From the history, the tinnitus that the veteran has 
is not as likely as not to have started during his tour of 
duty."

In September 2008, the veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  He stated 
that he served as a jet aircraft engine mechanic.  He 
indicated that he worked testing engines, which required 
being very close to the engines while they were operating.  
He related that he wore ear protection, but that the engine 
noise at that proximity was very loud even with that 
protection.  He reported having performed those testing 
duties throughout his eight years of service.  He stated that 
he noticed difficulty hearing while he was in service, and 
that he has continued to have difficulty hearing since then.  
He indicated that after service he worked for twelve years 
for an airline.  He reported that his job with the airline 
entailed working with engine parts, in an engine shop, where 
the noise level was not extreme.

The veteran served as a jet engine mechanic.  He credibly 
relates a history of prolonged, severe noise exposure during 
service, and considerably less noise exposure in post-service 
employment.  He reports that he began to notice difficulty 
hearing while he was in service.  The VA examiner concluded 
that the hearing loss the veteran had at the end of service 
was due to service.  It is not possible to determine whether 
noise exposure after service worsened the veteran's hearing 
loss.  As the veteran credibly reports that noise exposure 
was much greater during service than after, however, the 
evidence reasonably supports service connection for the 
current hearing loss.

The evidence is somewhat mixed as to when the veteran began 
to notice tinnitus.  The VA examiner found it less likely 
than not that the veteran's current tinnitus was related to 
service; but the examination report contained contradictory 
statements as to when the veteran began to notice tinnitus.  
Considering the veteran's credible report of prolonged, 
extreme noise exposure during service, and no more than 
moderate noise exposure after service, the evidence 
reasonably supports a conclusion that the current tinnitus is 
attributable to noise exposure during service.

As the Board has made a favorable decision on both issues on 
appeal, the Board need not provide further notification or 
assistance to the veteran.  The Board also does not need to 
discuss further VA's compliance with the laws and regulations 
involving notification and the development of evidence.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


